459 F.2d 1028
UNITED STATES of America, Plaintiff-Appellee,v.Daniel Thomas VILLELLA, Defendant-Appellant.
No. 72-1010.
United States Court of Appeals,Ninth Circuit.
May 11, 1972.

John A. Crawford, Jr., of Thompson & Crawford, San Diego, Cal., for defendant-appellant.
Harry D. Steward, U. S. Atty., Stephen G. Nelson, Stephen W. Peterson, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before DUNIWAY, TRASK and CHOY, Circuit Judges.
PER CURIAM:


1
Villella appeals from a conviction of illegal importation of heroin and possession of heroin with intent to distribute, as well as conspiracy to commit these acts, in violation of 21 U.S.C. Secs. 952, 960, 841(a)(1), 963 and 846, respectively.  We affirm.


2
Villella was arrested June 6, 1971, and released on bail September 13, 1971, two days before the commencement of trial.  On September 14, his counsel moved for a continuance on the ground that appellant had been unable to aid counsel in locating two defense witnesses.  No attempt had been made to locate the two witnesses; no good reason was advanced why his counsel could not have searched for them with the help of his client's direction.  The denial of the motion was within the court's discretion.  See United States v. Harris, 9 Cir., 1970, 436 F.2d 775, 776.


3
Villella also claims that his arrest was illegal.  Whatever the merits of this contention, it is irrelevant for purposes of reviewing his conviction.  See Frisbie v. Collins, 1952, 342 U.S. 519, 522, 72 S.Ct. 509, 96 L.Ed. 541; Albrecht v. United States, 1927, 273 U.S. 1, 8, 47 S. Ct. 250, 71 L.Ed. 505.  The arrest did not produce evidence that was used against him.


4
Affirmed.